141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.
In re GRAND JURY SUBPOENA, # 2458.

No. 97-3612EA.
United States Court of Appeals, Eighth Circuit.
Submitted March 12, 1998.Filed March 23, 1998.
Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, ROSS, and BOWMAN, Circuit Judges.
PER CURIAM.


1
This appeal has been submitted on the briefs.  Having considered the record and the parties' submissions, we agree with the district court's analysis and conclude that no error of law appears in the district court's order.  We thus affirm for the reasons stated in the district court's order without further discussion.  See 8th Cir.  R. 47B.